Detailed Action

Preliminary Amendment

1.	Entry of applicant’s preliminary amendment dated 9-4-20 into the application file is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions

3.	Applicant's election with traverse of Group I and Species A in the reply filed on 9-16-22 is acknowledged.  The traversal is on the ground(s) that each of Group II and Species B shares the same technical features of Group I and Species A respectively.  This is not found persuasive because as detailed in the restriction requirement dated 8-3-22 Group II and Species B each have different special technical features than Group I and Species A and as detailed as follows in paragraph 4 of this office action Group I and Species A as claimed do not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7, 11, 13, 16-18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9-16-22.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 8, 10, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,399,990 to Stellnert et al. 
Referring to claim 1, the embodiment of Stellnert et al. in figure 4 discloses a vacuum pump arrangement for a milking plant, the vacuum pump arrangement comprising, a main vacuum conduit – at 403, and at least two vacuum pump units – at 405,406, arranged to maintain a system vacuum in the main vacuum conduit, each of the vacuum pump units comprising a pump – at 405, a vacuum tank – at 406, connected to the pump by an intermediate conduit – see conduit connecting 405 to 403 in figure 4, at least a first inlet conduit – see conduit connecting 406 to 403 in figure 4, connecting the vacuum tank to the main vacuum conduit – see figure 4, a drainage – at 402, extending from the vacuum tank – see figure 4, wherein the pump is configured to suck air from the main vacuum conduit via the first inlet conduit – see at 403,405 in figure 4, the vacuum tank – see at 403,405,406 in figure 4, and the intermediate conduit – see at 403,406 in figure 4. Stellnert et al. in the embodiment of figure 4 does not disclose the drainage comprising a draining valve. However, it would have been obvious to one of ordinary skill in the art to take the device of the embodiment of figure 4 of Stellnert et al. and add the draining valve as claimed, so as to yield the predictable result of allowing for control of fluid from the drainage as desired. Stellnert et al. in the embodiment of figure 4 further does not disclose a first closing valve provided on the first inlet conduit, and wherein the first closing valve provided on the first inlet conduit is configured to close the first inlet conduit in an automatic manner when the pump has been stopped. Stellnert et al. in the embodiment of figure 3 does disclose a first closing valve provided on the first inlet conduit – see valves proximate the tanks not labeled in figure 3, and wherein the first closing valve provided on the first inlet conduit is configured to close the first inlet conduit in an automatic manner when the pump has been stopped – see the valve at least capable of closing when desired including when the pump is off/stopped as seen in figures 3-4 and column 9 line 40 to column 10 line 19. Therefore it would have been obvious to one of ordinary skill in the art to take the device of the embodiment of figure 4 of Stellnert et al. and add the closing valve of the embodiment of figure 3 of Stellnert et al., so as to yield the predictable result of controlling the flow of fluid in the first inlet conduit as desired. 
Referring to claim 8, Stellnert et al. further discloses each of the vacuum pump units comprises an intermediate valve – see the valves proximate the pumps in figure 3, provided on the intermediate conduit – see figure 3, and configured to close automatically the intermediate conduit when the pump has been stopped – see at least capable of closing when the pump is off/stopped in figures 3-4 and column 9 line 40 to column 10 line 19.
Referring to claim 10, Stellnert et al. does not disclose the intermediate valve comprises a check valve. However, it would have been obvious to one of ordinary skill in the art to take the device of Stellnert et al. and have the intermediate valve as any suitable type of valve including the claimed check valve, so as to yield the predictable result of controlling the flow of fluid in the device as desired. 
Referring to claim 12, Stellnert et al. does not disclose the first closing valve comprises a check valve. However, it would have been obvious to one of ordinary skill in the art to take the device of Stellnert et al. and have the first closing valve as any suitable type of valve including the claimed check valve, so as to yield the predictable result of controlling the flow of fluid in the device as desired.
Referring to claim 15, Stellnert et al. does not disclose each of the vacuum pump units comprises a second inlet conduit connecting the vacuum tank to the main vacuum conduit, wherein a second closing valve is provided on the second inlet conduit and wherein the second
closing valve is configured to close the second inlet conduit in an automatic manner when the pump has been stopped. However, it would have been obvious to one of ordinary skill in the art to take the device of Stellnert et al. and do a duplication of parts including the inlet conduit and closing valve as claimed, so as to yield the predictable result of providing for sufficient vacuum and control of the vacuum in the system as desired. 
Claim(s) 2-6, 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stellnert et al. as applied to claim 1 above, and further in view of U.S. Patent No. 4,198,999 to Boudreau.
Referring to claim 2, Stellnert et al. does not disclose the draining valve is configured to
open the drainage when the pump has been stopped and the first closing valve has been closed, thereby permitting liquid collected in the vacuum tank to escape via the drainage. Boudreau does disclose s draining valve – see 140,188, and the draining valve is configured to open the drainage when the pump – at 34,68, has been stopped and the first closing valve has been closed – see at 36,39,71,76, thereby permitting liquid collected in the vacuum tank to escape via the drainage – see at least capable of allowing fluid to escape the drainage as seen in figures 1-2f. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Stellnert and add the draining valve of Boudreau, so as to yield the predictable result of controlling the flow of fluid from the device as desired. 
	Referring to claim 3, Stellnert et al. as modified by Boudreau further discloses each of the vacuum pump units comprises an inlet comprising an inlet valve – see valves proximate the pumps in figure 3 of Stellnert et al., and extending from the surroundings to the first inlet conduit – see figure 3 of Stellnert et al. Stellnert et al. as modified by Boudreau does not disclose the inlet valve is between the first closing valve and the vacuum tank. However, it would have been obvious to one of ordinary skill in the art to take the device of Stellnert et al. as modified by Boudreau and have the inlet valve in any suitable location including between the first closing valve and vacuum tank as claimed, so as to yield the predictable result of controlling the flow of fluid in the device as desired.
	Referring to claim 4, Stellnert et al. as modified by Boudreau further discloses the inlet valve is configured to open the inlet in an automatic manner when the pump has been stopped and the first closing valve has been closed to permit ambient air to enter the inlet from the surroundings – see the valve arrangement in figure 3 of Stellnert et al. where the inlet valve is at least capable of opening when the pump is off/stopped as seen in figures 3-4 and column 9 line 40 to column 10 line 19 of Stellnert et al.
	Referring to claim 5, Stellnert et al. as modified by Boudreau further discloses wherein each of the vacuum pump units comprises a communication connection – see at 22 of Boudreau, extending from the intermediate conduit to the inlet valve – see at 36-39 of Boudreau, wherein the inlet valve is configured to be controlled by the pressure prevailing in the intermediate conduit via the communication connection – see figure 1 and column 15 line 29 to column 16 line 46 of Boudreau. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Stellnert et al. as modified by Boudreau and add the communication connection of Boudreau, so as to yield the predictable result of controlling the flow of fluid through the device as desired. 
	Referring to claim 6, Stellnert et al. as modified by Boudreau further discloses the inlet valve comprises a diaphragm valve – see at 162, 174, 184 of Boudreau. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Stellnert et al. as modified by Boudreau and ad the diaphragm valve of Boudreau, so as to yield the predictable result of controlling the flow of fluid through the device as desired.
Referring to claim 9, Stellnert et al. as modified by Boudreau further discloses each of the vacuum pump units comprises an intermediate valve – see the valves proximate the pumps in figure 3 of Stellnert et al., provided on the intermediate conduit – see figure 3 of Stellnert et al., and configured to close automatically the intermediate conduit when the pump has been stopped – see at least capable of closing when the pump is off/stopped in figures 3-4 and column 9 line 40 to column 10 line 19 of Stellnert et al., and the communication connection – at 22 of Boudreau, extends from the intermediate conduit from a position downstream the intermediate valve – see at 22 in relation to 36,39 in figure 1 of Boudreau. . Therefore it would have been obvious to one of ordinary skill in the art to take the device of Stellnert et al. as modified by Boudreau and add the communication connection of Boudreau, so as to yield the predictable result of controlling the flow of fluid through the device as desired.
Referring to claim 19, Stellnert et al. further discloses each of the vacuum pump units comprises an inlet comprising an inlet valve – see valves proximate the pumps in figure 3, and extending from the surroundings to the first inlet conduit – see figure 3. Stellnert et al. does not disclose the inlet valve is between the first closing valve and the vacuum tank. However, it would have been obvious to one of ordinary skill in the art to take the device of Stellnert et al. as and have the inlet valve in any suitable location including between the first closing valve and vacuum tank as claimed, so as to yield the predictable result of controlling the flow of fluid in the device as desired. Stellnert et al. further discloses the inlet valve is configured to open the inlet in an automatic manner when the pump has been stopped and the first closing valve has been closed to permit ambient air to enter the inlet from the surroundings – see the valve arrangement in figure 3, where the inlet valve is at least capable of opening when the pump is off/stopped as seen in figures 3-4 and column 9 line 40 to column 10 line 19. Stellnert et al. does not disclose a communication connection extending from the intermediate conduit to the inlet valve, and the inlet valve is configured to be controlled by the pressure prevailing in the intermediate conduit via the communication connection and the inlet valve is a diaphragm valve. Boudreau does disclose each of the vacuum pump units comprises a communication connection – see at 22, extending from the intermediate conduit to the inlet valve – see at 36-39, wherein the inlet valve is configured to be controlled by the pressure prevailing in the intermediate conduit via the communication connection – see figure 1 and column 15 line 29 to column 16 line 46. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Stellnert et al. and add the communication connection of Boudreau, so as to yield the predictable result of controlling the flow of fluid through the device as desired. Boudreau further discloses the inlet valve comprises a diaphragm valve – see at 162, 174, 184. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Stellnert et al. as modified by Boudreau and ad the diaphragm valve of Boudreau, so as to yield the predictable result of controlling the flow of fluid through the device as desired.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stellnert et al. as applied to claim 1 above, and further in view of U.S. Patent No. 7,311,062 to Bilgery.
Referring to claim 14, Stellnert et al. does not disclose each of the vacuum pump units comprises a filter provided in the vacuum tank downstream the first inlet conduit and the drainage, and upstream the intermediate conduit. Bilgery does disclose a filter – at 202, in the vacuum tank – at 200, downstream the first inlet conduit – at 111-113, and the drainage – at 130, and upstream the intermediate conduit – at 302 – see figure 3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Stellnert et al. and add the filter in the tank of Bilgery, so as to yield the predictable result of removing debris and contaminants from the system as desired.  

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to vacuum pump systems for milking devices in general:
	U.S. Pat. No. 4,970,989 to Lidman – shows vacuum pump for milking device
	U.S. Pub. No. 2010/0154715 to Persson et al. – shows vacuum pump device
	U.S. Pat. No. 7,757,634 to Croft – shows vacuum pump for milking device

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643